         Case 3:19-cv-01484-WHA Document 47 Filed 06/14/19 Page 1 of 6



 1   Carolyn H. Cottrell (SBN 166977)
     Ori Edelstein (SBN 268145)
 2   Michelle S. Lim (SBN 315691)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY
     WOTKYNS LLP
 4   2000 Powell Street, Suite 1400
     Emeryville, California 94608
 5   Telephone: (415) 421-7100
     Facsimile: (415) 421-7105
 6   ccottrell@schneiderwallace.com
     oedelstein@schneiderwallace.com
 7   mlim@schneiderwallace.com
 8   Attorneys for Plaintiff, the Collective,
     and putative Class
 9
     Additional Counsel on the following page
10

11                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
12

13   PAUL MONPLAISIR, on behalf of himself                Case No. 3:19-cv-01484-WHA
     and all others similarly situated,
14                                                        NOTICE OF WITHDRAWAL OF
                     Plaintiffs,                          CONSENT TO JOIN COLLECTIVE
15                                                        ACTION
              vs.
16
     INTEGRATED TECH GROUP, LLC and
17   ITG COMMUNICATIONS LLC,                              Judge: Hon. William Alsup
18                   Defendants.                          Complaint Filed: March 21, 2019
                                                          Trial Date:   None
19

20

21

22

23

24

25

26

27

28


                    NOTICE OF WITHDRAWAL OF CONSENT TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
         Case 3:19-cv-01484-WHA Document 47 Filed 06/14/19 Page 2 of 6



 1   Sarah R. Schalman-Bergen (admitted pro hac vice)
     Krysten L. Connor (admitted pro hac vice)
 2   BERGER MONTAGUE PC
     1818 Market Street, Suite 3600
 3   Philadelphia, Pennsylvania 19103
     Telephone: (215) 875-3000
 4   Facsimile: (215) 875-4604
 5   Attorneys for Plaintiff, the Collective,
     and putative Class
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                    NOTICE OF WITHDRAWAL OF CONSENT TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
         Case 3:19-cv-01484-WHA Document 47 Filed 06/14/19 Page 3 of 6



 1        NOTICE OF WITHDRAWAL OF CONSENT TO JOIN COLLECTIVE ACTION
 2   TO THE CLERK OF COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
 3   RECORD:
 4         PLEASE TAKE NOTICE that Shatrese Williams (formerly opt-in number 53) has
 5   indicated in writing to counsel for Plaintiff that she wishes to withdraw her consent to join this
 6   collective action. (See Dkt. No. 30.) Attached as Exhibit 1 to this Notice is the Declaration of
 7   Opt-In Plaintiff Shatrese Williams confirming the withdrawal of her consent to join this
 8   collective action.
 9

10

11   Date: June 14, 2019                        Respectfully submitted,
12
                                                /s/ Carolyn H. Cottrell
13                                              Carolyn H. Cottrell
                                                Ori Edelstein
14                                              Michelle S. Lim
                                                SCHNEIDER WALLACE
15                                              COTTRELL KONECKY
                                                WOTKYNS LLP
16
                                                Sarah R. Schalman-Bergen (admitted pro hac vice)
17                                              Krysten L. Connor (admitted pro hac vice)
                                                BERGER & MONTAGUE, P.C.
18
                                                Attorneys for Plaintiff, the Collective,
19                                              and putative Class
20

21

22

23

24

25

26

27

28

                                                          1
                    NOTICE OF WITHDRAWAL OF CONSENT TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
          Case 3:19-cv-01484-WHA Document 47 Filed 06/14/19 Page 4 of 6



 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on June 14, 2019, I electronically filed the foregoing document with the
 3
     Clerk of the Court using the Court's CM/ECF system, which will send a notice of electronic filing
 4
     to all CM/ECF participants.
 5

 6

 7

 8
     Date: June 14, 2019                        Respectfully submitted,
 9

10                                              /s/ Carolyn H. Cottrell
                                                Carolyn H. Cottrell
11                                              Ori Edelstein
                                                Michelle S. Lim
12                                              SCHNEIDER WALLACE
                                                COTTRELL KONECKY
13                                              WOTKYNS LLP
14                                              Sarah R. Schalman-Bergen (admitted pro hac vice)
                                                Krysten L. Connor (admitted pro hac vice)
15                                              BERGER & MONTAGUE, P.C.
16                                              Attorneys for Plaintiff, the Collective,
                                                and putative Class
17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
                    NOTICE OF WITHDRAWAL OF CONSENT TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
Case 3:19-cv-01484-WHA Document 47 Filed 06/14/19 Page 5 of 6




            EXHIBIT 1
DocuSign Envelope ID: FFFCC875-AE17-4145-9A99-14B70C82B3A0
                       Case 3:19-cv-01484-WHA Document 47 Filed 06/14/19 Page 6 of 6




                                            UNITED STATES DISTRICT COURT
                                          NORTHERN DISTRICT OF CALIFORNIA

            PAUL MONPLAISIR, individually and on                  Case No.: 4:17-cv-00549-GKF-FHM
            behalf of all others similarly situated,
                                                                  DECLARATION OF SHATRESE
                             Plaintiff,                           WILLIAMS

                     vs.

            INTEGRATED TECH GROUP LLC, AND ITG
            COMMUNICATIONS LLC;

                             Defendant.


            I, Shatrese Williams, hereby declare:

                 1. I am over 18 years of age and am fully competent to make this declaration.

                 2. I have personal knowledge of the facts stated in this declaration, and the facts in this

                     declaration are true and correct.

                 3. I reside in Tampa, Florida.

                 4. I submitted a consent to join the above captioned lawsuit as an opt-in plaintiff.

                 5. My consent to join this lawsuit was filed with this Court.

                 6. I no longer wish to be a plaintiff in this lawsuit, and I would like to withdraw my consent

                     to join this action.

                 7. My attorneys have advised me that withdrawal of my consent will result in the dismissal

                     of all of my claims.

                 I declare under penalty of perjury under the laws of the United States that the foregoing is

            true and correct. Executed on the 12th day of June, 2019.

                                                                                  _____________________
                                                                                  Shatrese Williams

                                                  NOTICE OF WITHDRAWAL



                                                              1
